¶ 1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, Owens, Wiggins and Gordon McCloud, considered the petition for review at its November 27, 2018, Motion Calendar. The Department unanimously agreed that in light of 2018 amendments to the statutes governing legal financial obligations and this court's decision in State of Washington v. David Angel Ramirez, 191 Wn.2d 732, 426 P.3d 714 (2018), the trial court may not require an indigent defendant to pay discretionary legal obligations or the $200 criminal filing fee. Accordingly,
¶ 2 IT IS ORDERED:
¶ 3 That the petition for review is granted only as to the requirement to pay discretionary legal obligations and the $200 criminal filing fee. This case is remanded to the trial court to amend the judgment and sentence to strike the requirements to pay the discretionary legal financial obligations and the $200 criminal filing fee.
For the Court
/s/ Fairhurst, C.J. CHIEF JUSTICE